Citation Nr: 1045686	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1951.  He served during the Korean Conflict and was awarded the 
Purple Heart Medal.

This matter came before the Board of Veterans' Affairs (Board) on 
appeal from a May 2007 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in New Orleans, Louisiana, 
which denied the Veteran's claim for financial assistance in 
acquiring specially adaptive housing or a special home adaptation 
grant.  The Board remanded the claim for additional development 
in March 2010 and June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD); residuals of cold injury of the right foot; 
residuals of cold injury of the left foot; back sprain; and 
gunshot wound to the right side of the neck.

2.  The Veteran is 80 percent service-connected, has been awarded 
a total disability rating based upon individual unemployability 
(TDIU), and has been awarded eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. § Chapter 35.

3.  The medical evidence fails to show that the Veteran has loss 
or loss of use of at least one lower extremity due to his 
service-connected disabilities.

4.  The Veteran is not permanently and totally disabled due to 
blindness in both eyes with 5/200 visual acuity or less, or the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance or a 
special home adaptation grant have not been met.  38 U.S.C.A. §§ 
2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.809, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

By letter dated in March 2007, the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied. 

Adequate notice has been provided to the Veteran prior to the 
transfer and certification of his case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In the present appeal, because eligibility for 
assistance in acquiring specially adapted housing and a special 
home adaptation grant are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that there 
can be no possibility of any prejudice to the Veteran under the 
holding in Dingess, supra.    

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant available private and VA medical 
treatment records have been obtained.  The Veteran was afforded 
VA examinations in August 1998, July 2010, and August 2010.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA. 




Specially Adapted Housing and Special Home Adaptation Grant

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is 
entitled to compensation for permanent and total service-
connected disability due to: (A) the loss or loss of use of both 
lower extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (B) blindness in 
both eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; (C) the loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (D) the loss, or loss of use, of both 
upper extremities such as to preclude the use of arms at or above 
the elbows. 

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d). 

In addition, eligibility for assistance in acquiring a special 
home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) 
where the Veteran is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation 
for permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) includes 
the anatomical loss or loss of use of both hands. 

The Board has reviewed all the evidence of record, which consists 
of the Veteran's statements, VA treatment records, private 
treatment records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each and 
every piece of evidence in the case.  The Board will summarize 
the relevant evidence where appropriate. 

The Veteran is service-connected for PTSD; residuals of cold 
injury of the right foot; residuals of cold injury of the left 
foot; back sprain; and gunshot wound to the right side of the 
neck.  His combined disability rating is 80 percent, he has been 
awarded a TDIU, and he has been awarded eligibility to 
Dependents' Educational Assistance under 38 U.S.C.A. § Chapter 
35.

These are the only disabilities for which the Veteran is in 
receipt of, or eligible for, compensation.  The Veteran is 
asserting that he is in need of specially adapted housing or a 
special home adaptation grant based upon the need to install a 
special handicapped shower in his home due to the difficulty he 
has in walking, standing or using stairs because of his service-
connected residuals of cold injury to his right and left feet.  
After a careful review of the lay and medical evidence, the Board 
finds that the preponderance of the evidence is against the 
claim. 

Initially, the Board notes that there is no evidence, nor has it 
been argued, that the Veteran has actual loss of any upper 
extremities.  Thus, in discussing the Veteran's claim, the Board 
will only refer to whether the evidence establishes loss of use 
of the lower extremities.

On VA examination in August 1998, the Veteran reported that his 
feet were sensitive to cold, and that he experienced apparent 
Raynaud's phenomenon.  He denied amputation; history of chronic 
pain resembling causalgia, reflex sympathetic dystrophy, or 
hyperhidrosis; history of break down or ulceration of frostbite 
scars; history of skin cancer involving the feet; excess 
sweating; skin thickening or thinning; and any change in skin 
color.  He stated that he experienced paresthesias, numbness, 
possible fungal infection involving the right great toe, 
arthritis in the ankles with some swelling, and sharp burning 
pain in his toes that was precipitated by cold.  The Veteran also 
maintained that his feet felt cold regardless of whether it was 
hot or cold outside.  Examination revealed normal carriage, gait, 
and posture.  Other than possible right great toenail fungal 
infection, the skin of the feet were normal.  There were no scars 
or abnormality of hair growth, ulceration, texture, atrophy, 
temperature, edema, and color.  The feet were neither dry nor 
moist.  Neurologic examination was normal except for decreased 
soft touch of the toes.  The Veteran had slight pain on movement 
of the feet and ankles as well as callouses involving the 
metatarsal areas of the soles of both feet.  There was otherwise 
no deformity, joint swelling, decreased range of motion of the 
joints, abnormal ligamentous strength, pes planus, or loss of 
tissue of the digits or other affected parts.  Pulses were full 
and unremarkable, and there was no evidence of Raynaud's 
phenomenon.  There was some hair loss of the feet.  X-rays of the 
feet indicated degenerative changes in some of the joint spaces 
and soft tissue calcifications near the joint spaces of the right 
third through fifth metatarsophalangeal joint and left first 
metatarsophalangeal joint.  The examiner diagnosed the Veteran 
with status post frostbite of both feet with continued cold 
injury symptomatology.  

An August 2007 letter from a VA physician indicated that the 
Veteran suffered from chronic pain in his feet due to his 
service-connected frostbite injury.  The physician stated that 
his request for a walk-in shower was justifiable, given the 
difficulty he had in ascending and descending stairs.  

On VA examination of the feet in August 2010, the Veteran 
reported that while standing and walking, he experienced pain, 
stiffness, fatigability, weakness, and lack of endurance in the 
bilateral lower extremities.  He stated that when at rest, he 
experienced swelling and stiffness in both feet and ankles.  He 
maintained that he was limited to being able to stand for only 
two minutes and walk for 30 feet.  The Veteran also reported 
having to use corrective shoes with orthotic inserts for his foot 
pain.  Examination of the bilateral feet revealed no painful 
motion, swelling, tenderness, or instability.  There was evidence 
of weakness and abnormal weight-bearing, as the Veteran was 
unable to stand on one foot and had callosities.  He also had 
absent vibratory sense and proprioception of the feet as well as 
nonpalpable posterior tibial pulses.  X-rays showed vascular 
calcification and demineralized bones.  The Veteran had no heel-
to-toe gait but instead walked with flat feet and an unsteady 
bilateral abducted gait.  He had decreased range of motion in the 
ankles and apropulsive hallucies.  The examiner diagnosed the 
Veteran with cold injury of both feet with sequelae of 
neuropathy, poor vascular status, apropulsive gait, and very poor 
balance.  He noted that the Veteran's foot condition prevented 
him from sports, recreation, exercise, and traveling, and had a 
severe effect on chores, shopping, bathing, and dressing.  He 
also found that there was a moderate effect on toileting and 
grooming.  

At a July 2010 VA examination of the eyes, the Veteran's visual 
acuity was not found to be worse than 5/200.  He had no corneal 
disorder that resulted in severe irregular astigmatism, a 
difference equal to two or more scheduled steps or lines of 
visual acuity between near and distance corrected vision for 
either eye, or more than 3 diopters of spherical correction 
between the eyes.  The Veteran's corrected visual acuity was 
20/400 in the right eye and 20/25 in the left eye.  He was 
diagnosed with severe vision loss in the right eye due to a 
gunshot wound in the right neck during service.  However, the 
examiner found that the Veteran had right eye vision better than 
5/200, and that he saw normally out of the left eye.  The 
examiner also stated that the Veteran did not have blindness in 
both eyes.

Having considered the medical evidence of record, the Board finds 
that this evidence does not show the Veteran has a loss of use of 
both lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, nor does the 
evidence show loss of use of one lower extremity together with 
residuals of organic disease or injury or loss of use of one 
upper extremity.  The Veteran was not found to have loss of use 
of the upper or lower extremities at his August 1998 VA 
examination.  At his August 2010 VA examination, the Veteran 
stated that he was limited to being able to stand for only 2 
minutes and walk for 30 feet.  The August 2010 VA examiner noted 
that the Veteran's foot condition prevented him from sports, 
recreation, exercise, and traveling, and had a severe effect on 
chores, shopping, bathing, and dressing.  He also found that the 
Veteran had neuropathy of the feet, poor vascular status of the 
lower extremities, apropulsive gait, and very poor balance.  
However, the examiner did not find that the Veteran was 
altogether prevented from ambulating without having to use 
braces, crutches, canes, or a wheelchair.  In fact, the only 
assistive devices that the Veteran used were corrective shoes 
with orthotic inserts.  The August 2010 examiner also failed to 
find evidence of loss of use of one lower extremity with 
residuals of organic disease or injury or loss of use of one 
upper extremity.  Similarly, although the August 2007 VA 
physician stated that the Veteran's request for a walk-in shower 
was justifiable, he made no finding that the Veteran had loss of 
use of either lower extremity or any upper extremity.  He merely 
reported that the Veteran had difficulty in ascending and 
descending stairs.    

Although VA does not specifically define "loss of use" of a lower 
extremity, it does define loss of use of a hand or foot in 38 
C.F.R. § 4.63, which is instructive as to what needs to be shown 
in order to establish loss of use.  Generally, loss of use of a 
hand or a foot will be held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function of the hand 
or foot, whether the acts of grasping, manipulation, etc., in the 
case of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 4.63 (2010).  In addition, 
extremely unfavorable complete ankylosis of the knee, or complete 
ankylosis of 2 major joints of an extremity, or shortening of the 
lower extremity of 3 1/2 inches (8.9 centimeters) or more, will 
be taken as loss of use of the hand or foot involved.  38 C.F.R. 
§ 4.63(a) (2010).  Finally, complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of use 
of the foot.  38 C.F.R. § 4.63(b) (2010). 

Section 4.63 makes it is clear that loss of use contemplates the 
functionality of the limb and whether functionality will be 
equally well accomplished by an amputation stump with prosthesis.  
In the present case, the medical evidence shows that the Veteran, 
although limited, is ambulatory.  There is no indication in the 
medical evidence that the Veteran would be better off with an 
amputated stump with prosthesis of either lower extremity.  It is 
difficult to see how the functionality of the Veteran's lower 
extremities would be improved by amputating either one or both 
them. 

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that the Veteran has loss or 
loss of use of at least one upper or lower extremity.  
Entitlement to specially adapted housing being contingent upon 
such a finding, the Veteran's claim must be denied.

As for entitlement to a special home adaptation grant, the 
medical evidence does not show that the Veteran is entitled to 
receive compensation for permanent and total disability due to 
blindness in both eyes or anatomical loss or loss of use of both 
hands.  The medical evidence does not show that the Veteran is 
unable to use both of his hands.  Moreover, the July 2010 VA eye 
examination showed that the Veteran's corrected visual acuity was 
20/400 in the right eye and 20/25 in the left eye.  The Veteran 
was not found to have blindness in both eyes, nor was his visual 
acuity worse than 5/200.  Therefore, the preponderance of the 
evidence is also against finding that the Veteran is entitled to 
a special home adaptation grant. 

For the foregoing reasons, the Board concludes that entitlement 
to specially adapted housing or a special home adaptation grant 
is not warranted under the applicable criteria.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54- 56 (1990). 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a special 
home adaptation grant is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


